 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
     MELVIN HODGES,                                       Case No. 1:18-cv-00790-AWI-EPG (PC)
11
                                             Plaintiff, ORDER GRANTING PLAINTIFF’S
12                                                      MOTION FOR EXTENSION OF TIME TO
                    v.                                  FILE FIRST AMENDED COMPLAINT AND
13                                                      FOR COPY OF COMPLAINT FORM

14   ANDRE MATEVOUSIAN, et al.,                           (ECF NO. 30)

15                                        Defendants. ORDER DIRECTING CLERK TO SEND
                                                      PLAINTIFF A CIVIL RIGHTS COMPLAINT
16                                                    FORM

17         Melvin Hodges (“Plaintiff”) is a federal prisoner proceeding pro se with this civil rights

18   action.

19         On March 25, 2020, Plaintiff filed a motion for an extension of time to file and serve his

20   First Amended Complaint and for a copy of the complaint form. (ECF No. 30). Plaintiff asks

21   that he be given until June 30, 2020, to file his amended complaint. He states that, due to the

22   COVID-19 virus, there is uncertainty as to whether he will have access to the law library and how

23   mail will be delivered. Moreover, he needs additional time to research and prepare a proper

24   amended complaint.

25         Defendants do not oppose Plaintiff’s request. (ECF No. 31). Defendants ask that they be

26   given thirty days to respond to any amended complaint.

27         The Court finds good cause to grant Plaintiff’s motion and Defendant’s request.

28   Accordingly, IT IS HEREBY ORDERED that:
                                                      1
 1          1. Plaintiff has until June 30, 2020, to file his First Amended Complaint.

 2          2. Defendants have thirty days from the date of service of Plaintiff’s First Amended

 3              Complaint to file their response.

 4          3. The Clerk of Court shall send Plaintiff a civil rights complaint (prisoner complaint)

 5              form.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    March 27, 2020                             /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
